Citation Nr: 0621483	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-34 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.  


REPRESENTATION

Veteran represented by:	Elie Halpern & Mark Bean, 
Attorneys at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran had active service from December 1961 to March 
1965.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002rating decision of the 
Seattle, Washington, VA Regional Office (RO).  

In correspondence received in March 2006, the veteran 
withdrew his request for a hearing.  


FINDINGS OF FACT

1.  The veteran served aboard a ship that was in the water 
off the coast of Vietnam, but did not set foot in Vietnam.  

2.  Diabetes Mellitus was not shown in service or within one 
year of separation and is unrelated to service.  

3.  The veteran was not exposed to Agent Orange.


CONCLUSION OF LAW

Diabetes Mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In April 2005, the veteran was sent 
VCAA notification.  The notice of VCAA did not predate 
initial adjudication of the claim.  However, the claimant was 
provided notice which was adequate.  Following the notice, a 
document issued in April 2005 and a letter dated in May 2006 
constituted subsequent process.  The claimant has not shown 
how the error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in April 2005.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The Board notes hat because the Board concludes that a 
preponderance of the evidence is against the claimant's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent evidence of record to decide the claim, 
as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
diabetes mellitus may be granted if it manifests to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2005).  Service connection may be 
granted for any disease diagnosed after service when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than those 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002 & Supp. 
2005); 38 C.F.R. 3.307(a) (2005).

A veteran who, during active, military, naval or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma); type II diabetes, and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309 (e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(iii).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the veteran has not asserted that he set foot 
in Vietnam.  Rather, in his VA Form 9, received in November 
2003, the veteran stated that he was within sight of Vietnam 
and exposed to herbicides from overhead planes that, upon 
receiving ground fire, dump herbicide over the ship, and 
exposed to herbicides due to wind drift.  

In July 2003, the service department certified that the 
veteran served aboard ship that was in the official waters of 
the Republic of Vietnam from August 4, 1964 to September 3, 
1964, from September 9, 1964 to September 19, 1964, from 
September 26, 1964 to October 6, 1964, from October 27, 1964 
to November 5, 1964, and from December 23, 1964 to December 
31, 1964.   

VA's General Counsel (GC) has addressed the question of what 
constitutes "service in Vietnam" under both 38 C.F.R. § 
3.307(a)(6)(iii) and 38 C.F.R. § 3.313(a).  In VAOPGCPREC 27-
97, 1997 WL 465957 (July 23, 1997), GC addressed the question 
whether service on a naval vessel in the waters off the shore 
of Vietnam constitutes service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  That statute defines 
the term "Vietnam Era," as, "The period beginning on February 
28, 1961, and ending on May 7, 1975, in the case of a veteran 
who served in the Republic of Vietnam during that period."  
In discussing the meaning and legislative history of the 
phrase "served in the Republic of Vietnam," GC noted the 
existence of similar language in 38 C.F.R. § 
3.307(a)(6)(iii).  Id. at 2.  The GC stated that this 
provision, "which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic, requires that an 
individual actually have been present within the boundaries 
of the Republic to be considered to have served there, 
through inclusion of the requirement for duty or visitation 
in the Republic."  Id. at 3.  The GC held that service on a 
deep-water naval vessel (an aircraft carrier) in waters off 
the shore of the Republic of Vietnam does not, itself, 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A).  Id.

The veteran has been diagnosed with type II diabetes 
mellitus.  However, the record establishes that the veteran 
was not ever stationed in or visited Vietnam proper.  The 
service records are negative for exposure to Agent Orange.  
Accordingly, the presumptive provisions of 38 C.F.R. § 
3.307(a)(6)(iii) are not applicable to this case.  Therefore, 
the Board finds that presumptive service connection for type 
II diabetes mellitus due to exposure to herbicides is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 38 
C.F.R. §§ 3.303, 3.307, 3.309(e).

In regard to direct service connection, the Board notes that 
service medical records are negative for findings or a 
diagnosis consistent with a diagnosis of diabetes mellitus.  
Rather, diabetes mellitus was diagnosed in the 1990s, many 
years after separation.  In addition, there is no competent 
evidence linking the veteran's currently diagnosed type II 
diabetes mellitus with service.  The Board notes that the 
veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that diabetes mellitus is related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  To the extent that a May 2003 VA treatment 
record notes that a diagnosis of diabetes was appended to 
Agent Orange paperwork, such does not provide a basis to 
establish service connection.  The most probative evidence is 
the contemporaneous service medical records showing no 
diabetes in service and a remarkable gap between separation 
and the initial diagnosis of diabetes mellitus.  This 
evidence is far more probative than the veteran's unsupported 
lay opinion.

In statements from a representative and the veteran, it has 
been argued that during flights, aircraft carrying herbicide 
would dump payloads over the waterways or on top of the ship.  
In essence, an assertion of direct exposure rather than 
presumptive exposure.  However, the veteran does not lay down 
an adequate factual foundation for his opinion.  He does not 
provide anything that would establish exposure to Agent 
Orange other than his own, unsupported assertion.  Nothing in 
the statements establishes that he knows the contents of the 
airplanes.  Furthermore, he does not provide any basis to 
conduct a rational search in an attempt to confirm his 
unsupported allegation.  The veteran's statements are little 
more than an assertion that he was there and he must have 
been exposed.  As presented, the statements are not 
competent, credible or reliable.

In summary, the veteran did not serve in Vietnam, was not 
exposed to Agent Orange, and there is no competent evidence 
that diabetes is related to service.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.  


ORDER

Service connection for diabetes mellitus, type II, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


